Case: 11-10974     Document: 00511953900         Page: 1     Date Filed: 08/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 13, 2012
                                     No. 11-10974
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LOU TYLER,

                                                  Plaintiff-Appellant

v.

CITI RESIDENTIAL LENDING, INCORPORATED,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CV-1488


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        Lou Tyler moves this court for leave to proceed in forma pauperis (IFP) in
her appeal of the district court’s grant of summary judgment in favor of the
defendant, Citi Residential Lending, Inc. (Citi). She also moves this court for
appointment of counsel and summary judgment. By moving for IFP status here,
Tyler is challenging the district court’s certification that her appeal is not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED . R.
APP. P. 24(a). Tyler’s brief on appeal contends that Citi should have reduced her

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10974     Document: 00511953900    Page: 2   Date Filed: 08/13/2012

                                  No. 11-10974

payoff amount and that Citi harassed her, threatened foreclosure, and placed
her in foreclosure.     She does not address, however, the district court’s
certification that her appeal was not taken in good faith, nor does she address
any of the district court’s reasons for its certification decision. See Baugh, 117
F.3d at 202. Accordingly, her challenge to the district court’s certification
decision is deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Additionally, Tyler has not shown that
her appeal involves “legal points arguable on their merits (and therefore not
frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Tyler’s motion for leave to proceed IFP on appeal is DENIED; her motion
for appointment of counsel is DENIED; her motion for summary judgment is
DENIED; and her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 & n.24; 5TH CIR. R. 42.2.




                                        2